This appeal is by transcript. The final order from which the appeal is taken was entered April 4, 1935. Thereafter plaintiff in error filed a motion for new trial which was overruled on April 30, 1935. A motion to dismiss has been filed under the familiar rule that the appeal must be taken within six months from the date of the judgment rendered for the reason that motions for new trial and rulings made thereon are not a part of the record unless incorporated in a case-made or bill of exceptions and presented to this court; and that where no case-made is served or bill of exceptions taken, the date to appeal expires six months from the date of the rendition of the original judgment. Richardson v. Beidleman, 33 Okla. 463,126 P. 818; Chase v. Byrnes, 147 Okla. 118, 294 P. 786; In re Welfelt's Estate, 142 Okla. 110, 285 P. 843.
A response has been filed in which it is stated that on the 30th day of April, 1935, *Page 506 
and on the date of the entering of the order overruling motion for new trial, the court on application of the appellant herein modified and corrected the journal entry of judgment. Under the decisions of this court, such correction is made upon application after judgment and is not a part of the record. McCarthy v. Bentley, 16 Okla. 19, 83 P. 713; McCoy v. McCoy,27 Okla. 371, 112 P. 1040. The appeal not having been taken within six months from the date of the rendition of the judgment on April 4, 1935, the cause must be dismissed, and it is so ordered.
McNEILL, C. J., OSBORN, V. C. J., and RILEY, PHELPS, and GIBSON, JJ., concur.